Order of the Family Court, County of Nassau, dated April 10, 1967, affirmed, without costs. No opinion. ' Order of the Family Court, County of Nassau, dated March 15, 1967, modified, on the law and the facts and in the exercise of discretion, by striking out the third decretal paragraph and inserting in its place a paragraph providing: “ Ordered that the respon*779sibility for the payment of taxes assessable upon the sums received hereunder by the daughters of the parties shall be the responsibility of the respondent and all other provisions of the separation agreement of April 21, 1958 shall remain in effect.” As so modified, order affirmed, with costs to appellant. In our opinion, respondent’s economic status justifies the imposition upon him of the payment of the taxes assessable upon the sums awarded for support of his daughters in the order dated March 15, 1967. Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Munder, JJ., concur.